Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 25, 2015

                                      No. 04-15-00565-CV

                           IN THE INTEREST OF M.C.M., a child,

                   From the County Court at Law No 2, Webb County, Texas
                            Trial Court No. 2013CVW000960-C3
                           Honorable Jesus Garza, Judge Presiding

                                         ORDER
         This is an accelerated appeal of an order terminating appellant’s parental rights.
Accordingly, this court must dispose of this appeal no later than 180 days after the date the
notice of appeal was filed. TEX. R. JUD. ADMIN. 6. The reporter’s record for this appeal was due
to be filed on August 28, 2015. The reporter’s record has not been filed.
         On September 22, 2015, the court reporter responsible for preparing the reporter’s record
filed a notification of late record, stating that the reporter’s record has not been filed because
appellant failed to request the record in writing.
         It is therefore ORDERED that appellant provide written proof to this court on or before
October 5, 2015, showing appellant has paid for and has requested the court reporter to prepare
the reporter’s record, which request must designate the portions of the proceedings and the
exhibits to be included. See TEX. R. APP. P. 34.6(b)(1). The reporter’s record must be filed no
later than ten days after the date appellant’s written proof is filed with this court. FURTHER
REQUESTS FOR EXTENSIONS OF TIME TO FILE THE RECORD ARE
DISFAVORED.

                                                    _________________________________
                                                    Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of September, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court